DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 uses the phrase “mixtures thereof” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bettiol et al, US 2013/0029895 in view of Saveyn et al, US 2019/0136154.
Bettiol et al teach a hand dishwashing detergent (¶26) comprising 0.1% microfibrous cellulose, 1% NaCl, 1% hydrotrope, 8% ethanol (satisfies claim 19), polypropylene glycol (satisfies claim 9), 10% branched alkyl sulfate (25% branching…satisfies claim 16), 10% C12-13 alkyl ether (3EO) sulfate (satisfies claims 13-15), 6% amine oxide (satisfies claims 11, 12, 17 and 18…..ratio of anionic:amphoteric 5:1), and the balance water (example 11).  
These compositions have a pH from 500 to 10,000 cps (¶26….satisfies claims 5 and 6), and alkoxylated polyethyleneimines are preferred cleaning polymers of the invention (¶164….satisfies claim 10).
This is precisely the composition of claim 1, however the reference does not specify that the microfibrous cellulose is derived from wood.
Saveyn et al teach a fabric softener comprising microfibrous cellulose derived from spruce or eucalyptus (¶54).  The examiner acknowledges this is a fabric softener, not a dishwashing detergent, however the microfibrous cellulose is used for the same purpose in both compositions, that is, a structurant, or thickener.  It would have been obvious for persons of ordinary skill in the art to select well-known thickeners for use in detergent compositions, and so it would have been obvious for one of ordinary skill in the art to use the thicker of Saveyn as the thickener for Bettiol (satisfies claims 1-4, 7, and 8). 
With respect to claim 20, Bettiol et al teach their composition delivered in a plastic bottle with an opening and a cap (¶247), and the cross-sectional surface area claimed is within the standard opening surface area of bottles typically used to deliver detergents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761